EXHIBIT 23.1 Madsen & Associates, CPA 684 East Vine Street Murray, UT 84107 Consent of Independent Registered Public Accounting Firm To the Board of Directors and Stockholders of PeopleString Corporation We hereby consent to the use in this Annual Report on Form 10-K of PeopleString Corporation for the year ended December 31, 2012, of our report dated March 30, 2012 relating to the financial statements for the years ended December 31, 2011 and 2010, listed in the accompanying index. /s/ Madsen & Associates CPA’s, Inc. Madsen & Associates CPA’s, Inc. Murray, Utah July 16, 2013
